NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



WILLIAM CHARLES DEVLIN,                  )
DOC #725818,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D17-1101
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed December 12, 2018.

Appeal from the Circuit Court for
Pinellas County; Nancy Moate Ley,
Judge.

Gary J. Schwartz, Orlando, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


MORRIS, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.